Citation Nr: 1643153	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-09 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for coronary artery disease from April 1, 2011.

2.  Entitlement to a rating in excess of 30 percent for coronary artery disease from October 5, 2004 to December 7, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issue of entitlement to a rating in excess of 30 percent for coronary artery disease from October 5, 2004 to December 7, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's coronary artery disease, without consideration of the ameliorative effects of medication, is manifested by a workload of 3 METs or less, resulting in dyspnea, fatigue, and angina.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for coronary artery disease are met from April 1, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7006 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and the Veteran has been afforded multiple VA medical examinations in connection with his claim.  The reports from these examinations indicate that the examiners performed the appropriate testing, recorded the results, elicited medical histories from the Veteran with respect to his heart disease, and provided opinions as to the functional impact of this disease.  Thus, the Board finds that they are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Law & Analysis

The Veteran contends that he is entitled to a rating higher than 60 percent for coronary artery disease.  For the following reasons, the Board agrees.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Any reasonable doubt regarding a degree of disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's appeal involves his service-connected ischemic heart disease, which is rated under Diagnostic Code 7005-7017.  38 C.F.R. § 4.104.  Under the applicable ratings criteria, a 10 percent evaluation is assigned for a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.

A 30 percent evaluation is assigned for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram (ECG or EKG), echocardiogram (echo) or X-ray. 

A 60 percent evaluation is assigned for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A 100 percent evaluation is assigned for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

A review of the evidence reveals the following:

In February 2011, the Veteran underwent a Compensation and Pension (C&P) examination for his cardio disease.  The Veteran explained that since placement of a stent in December 2010, he had not suffered from any chest or heart pain.  The examiner determined the Veteran did not suffer from congestive heart failure or pulmonary hypertension.  The Veteran endured a workload of three to five METs due to his ability to walk eight to nine blocks and complete household chores.  The Veteran was unable to tolerate an exercise stress test due to a December 2010 placement of a coronary artery stent.  As determined by an electrocardiogram, the Veteran's heart size was normal.  The Veteran's left ventricular dysfunction experienced an ejection fraction of greater than 50 percent.

In February 2013, the Veteran completed an additional C&P examination.  The Veteran was diagnosed with acute, subacute, or old myocardial infarction; coronary artery disease; heart block; and hypertensive heart disease.  The Veteran stated that since his last examination, he was able to walk several blocks and several flights of stairs without shortness of breath.  He denied chest pain or cardiac procedures since 2010.  Continuous medication was required in order to control the Veteran's heart conditions.  The examiner determined the Veteran did not suffer from congestive heart failure, but endured cardiac arrhythmia and first degree atrioventricular block.  The Veteran was not diagnosed with a heart valve condition, infectious heart conditions, or pericardial heart conditions.

Upon examination, the Veteran's heart sounds were normal, as were his dorsalis pedis and posterior tibial peripheral pulses.  The Veteran demonstrated a trace of right lower extremity peripheral edema.  The Veteran suffered from cardiac hypertrophy, diagnosed via echocardiogram.  There was no evidence of cardiac dilation.  The Veteran's echocardiogram also revealed left ventricular ejection fraction of 65 to 70 percent.

The examiner determined, in an interview-based METs test, that the Veteran reported dyspnea and fatigue with a workload greater than five to seven METs.

A review of the Veteran's medical records throughout the period on appeal do not demonstrate any METs testing or left ventricular function testing, aside from the tests conducted at the C&P examinations.

After reviewing all the evidence, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for a 60 percent evaluation.  In summary, the record is consistent with a workload of greater than 3 METs but not greater than 5 METs, with associated dyspnea and fatigue-findings consistent with one of the three independent criteria for a 60 percent evaluation.  Although the Veteran has not been able to perform exercise testing during the appeal period, Note (2) of the ratings criteria states that in such an instance VA may evaluate the disability based on a medical professional's estimate.  38 C.F.R. § 4.104, Note (2).  To that end, one of the estimates of record demonstrate a METs workload of between 3 and 5.

However, the above analysis does not consider the ameliorative effects of medication, particularly in a situation such as this, where the METs are being estimated.  To merit an evaluation of 100 percent, the next highest rating, there must be evidence of chronic congestive heart failure; a workload of 3 METs or less; or left ventricular function with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  

The veteran believes that he should be granted 100 percent continuously from December 8, 2010 to the present time because he still has to take prescribed medications to keep his coronary artery disease controlled.  He contends that his condition should be granted an increased evaluation from April 1, 2011.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the criteria for a 100 percent rating under DC 7005 for coronary artery disease are approximated for the entire rating period.  Throughout the rating period, the evidence shows that the Veteran's coronary artery disease was manifested by dyspnea, fatigue, and angina.  Thus, a crucial question is whether Veteran had a workload of 3 METS or less.  At least one of the estimates of record demonstrates an estimated METs workload of between 3 and 5.  Moreover, the Board may not consider the ameliorative effects of the medication where such effects are not explicitly contemplated by the rating criteria, such as in this case.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012). 

The Veteran is competent to report the symptoms and functional impairment associated with his coronary artery disease, and there is no evidence of record that contradicts the Veteran's description of the severity of the coronary artery disease without the ameliorative effects of medication; therefore, it is credible and of significant probative value.  In consideration thereof, as well as that the METs readings are estimates due to inability to conduct a stress test, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 100 percent rating under DC 7005 are met for the rating period from April 1, 2011. 38 C.F.R. §§ 4.3, 4.7.

ORDER

An evaluation of 100 percent for coronary artery disease is granted, from April 1, 2011.


REMAND

The Veteran contends that he is entitled to a rating in excess of 30 percent for coronary artery disease from October 5, 2004 to December 7, 2010.  The Board finds a remand is necessary so that the RO may obtain the Veteran's medical records, as the Board has determined medical records from VAMC Shreveport, Louisiana from 2004 to 2011 are not associated with the record.  Upon remand, such records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA (including from the VA Shreveport medical system) and non-VA medical records for the Veteran throughout the period of appeal from 2004 to 2011.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


